The appellant was tried and convicted of the offense of robbery, and his punishment was assessed at confinement in the state penitentiary for a term of five years.
We find in the record an affidavit in due form made by the sheriff of Bee County certifying that pending appeal the appellant made his escape and is still at large. Under the provisions of our law this court is without further jurisdiction in such case, and the appeal is accordingly dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.